179 S.W.3d 391 (2005)
Tyron TAYLOR, Appellant,
v.
STATE of Missouri, Respondent.
No. ED 85474.
Missouri Court of Appeals, Eastern District, Division Three.
December 6, 2005.
Kristina Starke, Assistant Public Defender, St. Louis, MO, for appellant.
Deborah Daniels, Assistant Attorney General, Jefferson City, MO, for respondent.
Before KATHIANNE KNAUP CRANE, P.J., LAWRENCE E. MOONEY, J., and BOOKER T. SHAW, J.

ORDER
PER CURIAM.
Tyron Taylor ("Movant") appeals the judgment of the motion court denying his Rule 29.15 post-conviction motion after an evidentiary hearing. A jury convicted Movant of first degree robbery, Section 569.020 RSMo 2000, and armed criminal action, Section 571.015 RSMo 2000. He was sentenced to concurrent terms of twenty years' imprisonment on each count. We affirm.
We have reviewed the briefs of the parties and the record on appeal and no error of law appears. The trial court's judgment was supported by substantial evidence on the record. No precedential or jurisprudential purpose would be served by an opinion reciting the detailed facts and restating the general principles of law. The parties have been furnished with a memorandum for their information only, setting forth the reasons for this order affirming the judgment pursuant to Rule 84.16(b).